OFFICE          OF THE AlTORNEY GENERAL OFTEXAS
                                 AUSTIN




Mr. t. A. Tarlor
Auditor     of Brazori4
Angloton, Toxar

Dear Sir:


                                                  y BraZOria COtWy,


                                                  letter 0r su.ly15,
                                                 ues.tlon;
                                                 alaim with
                                          srlon ror the ro-
                                          yard on A6udShall
                                          he oonstruotion or
                                           authority or Art.
                                          lar rrsrrlonor the
                                          hapter 161.
                               hat jou give ma your ruling
                               IV@will harm to wait nntll tha
                              , or oan they pay the ola.in now."
              Aft$ol#i053d,     Vemon~r   Revised civil Statutrr,
readsiaa     r0iidt

           *The oasa, Ssh and Optar Comlssioner
      by and with the approval or tb Governor, may
      ml.1 tilemarl, gravel, sana, shall or mudehell
      inoluded witMri thiirAot, upon ruoh term.8and
Mr. t. A. Rylor,   Faga B


    oondltiona as ho may daaa proper, but for not
    1088 than rour (4$) oenta per ton, and paysnt
    tharoror shall bo mada to aald COi~~lsaloner.
    Tha prooseda arlelng rroai suoh sale shall be
    trrnaiiilttsd  to ths State Troasuror and bo.
    oreditod to a special tuna brebp oreated to
    be known as tho sand, gray.1 and shell ruAa 0r
    the Stato,    and say be expended by tho raid Com-
    mlaaloAor in the snforoeijentor the provisions
    ot the sand, shell and gravel law and in tha:
    astebllahmont    and kIISiAtclAaAO*
                                     Of fish hatoherlaa,
    WhaA proridod by lag~alatfva lpproprlrtion,'SAd
    iA tho prIU3At Or rSfUAd8 provided tar iA BOO-
    tlon 7, Chaptar 151, oi tho Genoral~Laws of the
    Regular 8osalon of the Thirty-aighth kgialaturo,
    to oouotlaa,    altlea or towns or 84 plltloal
    aubdlvlalon oi a oounty, city or town, as pro-
    vldod ror iA 8OOtiOA 7, Chapter 1e1, 0r the WA-
    oral Lawa of tha Ragular SOSalOA of tho Thirty-
    eighth Lagl6laturo. And also providing that tha
    authorlaatlon of refunda on 8aAd. gratol and
    rho11 Shall k artended to IAOlude rrrttAd8to
    the Stats Highway COt?MIkSiOAof moary paid tha
    Stato through the Cama, ?lah and Oyster Conzala-
    aion for aaAd, groral md ah011 urod by the
    8tato Slghway Commlaalon on pub110 roads up~n
    application ror 8uOh r0rutta8   in tho matmar p.ra-
    oorlbod ior oitlea and ooimtlsa. Provldad rttr-
    thar that Aot lose thaa sevantp-five par oaat
    or tha proceeds derlvad thorarron, attor rarunda
    abova reterred to hats bean oar06 ror, Shall go
    tar tho ratabllahtmnt SAd ltL4int~ASAOO  Oi fish
    hatohariraI aad the lead, gravel, and shell fund
    is hereby appropriated ior the purpose at oarry-
    Ing out the provialona Of thla AOt.     Said hatoh-
    arira to be established from tlm to time la the
    Stat. of TotaS by tho Plah, Gama aAd Oyster Com-
    m.iSalon, WhSA iA their ~tld&zaAta suitable lo6o-
    tlon is secured and arrangarasotathoreror hare
    been ooitiplotod.’
          Artiolo 4054, Reriae& Civil Statutor, 1925, tho
OOdiriOatiOA 0r sootlon 7, Chaptor 161, hot6 Regular saa-
SiOA, 3Bt.hLaglslaturo, reads 86 r0ii0w8r
                                                               688


Mr. Fr A. Taylor, Page 3


    *It any oouaty, or aubdlvlsloa of a oouaty, olty
    or towA should desire any 5sr1, gravel, 6aA6,
    ahsll or mudshell lnoludod in this ohaptar.ior
    us0 1~ the buildiag 0r any road or atrast, whloh
    work is dons by said oouAt.y,or any aubdlrlalon
    or a oounty, olty or town, suah 5unlolpallty may
    be grant06 a permit without ohargo and shall have
    tho right to take, sarry eway or operate in any
    waters or upon any islands, reefa or bars lnoludad
    heroin; auah eunloiplllltyto a0 the work under its
    own aUpe17lBiOA, but ah411 rirat obtain rrom tha
    coamiasloner      a permit to a0 80, aAd the grantin
    oi aame for the operation IA tha terrltory-doaig-
    Aate&   by auoh munlolp6lltp shall be.subjsot to
    the aam ruled, regulstlona aAd llfiltationsand
    dlacrotlon ot the Comalaa~onor a8 are othsr appll-
    oanta aca permits. when luoh building or roads
    or takicg 0r suah produots la to be dOA by oon-
    tract, thon ths oald munlolpality may obtain a
    reru5a rrom the c06d3810nar        0r the tax id06
    and oolleatsd OA said produata as rixea by the
    Commlssionar at the tlce of the taking thereot,
    by warrant drawn by the Comptroller upon itSAh
    lc o o unt   sworn to by the proper ofilorr representing
    auoh xunloipalitp 4Ad approroa by the co5miaaloAer,
    4Aa unaar such other rules 4Ad rogulatlona a8 may
    ba prrsarlbed      by the Oomaiaalonor.*

          Your question is construed by this DepsrWAt    as
proasntlng ror our dOtOrAiAatiOn ths inquiry whsthet there
la preasntly available to the Galto,ylah and Oyster Comaila-
aion an appropriation ror th0 paymoat or auoh rerun&.
          fA Senate Bill 427, AOt8 Or the ?Orty-Sixth La&a-
lature, tho pepsrtnantal Appropriation Bill for the present
risoal bieAAlux, under the aiva8t0n -Fish Hatahery and Sand,
Shall aAd travel pi~ision* or such appropriation 5860 to tha
Game, fish 4Ad Oyster commlaaloA, m ma,    at tho ooAoLualoA
of rarloua ltamlzed appropriations to that dlolslon of suoh
dapartmsnt, the r0ii0wing rlaort
          "The roregolna apeOlil0 amouAt8 or so muoh
     thareor ea may be uasd, arc)horaby appropriated
     ror the purpeaoe above onumaratsd and shall ba
     pia out 0r the sand, Shell'and Gravel mta
     3poolal ylah Propagation and 3roteotlon FunA,
     4Ad ths hLOdiA4Lako yuAa. All monlaa to the
     orsalt of the SaAd, Shell 4Ad Graval Puna, Spe-
     olal tish Propagation ana Proteation ma 806
     the ~~dinr Lakr fuad.on haad In the State
     Tr’ea&ury on Septsrcber1, 1939, together with
     thr ourrrnt rmmwi     to bo aerir8a and plaoea
     to the oredit      of the60   tuna8 during the next
     ensuing two years erialngAugust 31 1941, are
     heroby rpproplated;     and any moun 1 speoifioal-
     lp appropriated that i8 not ueed for auoh pur-
     poorror that Is In 8xoass of tha momt      required
     ror the purpoea for whlah it I8 herein,agpro-
     prlatrd, together with any sikonloe In oxoeas of
     the ai3ountrherein appropr:mted that are plaoed
     to the err&it or thsre rsaprotivr funas during
     the biennium eadlng Augurt 51, 1941, may be ~3rd
     to 8upplemsotthe ~rlor=nor       o? any purpose for
     uhloh aonsy ir hers15 appro?rlat&d or other naoes-
     8aty 0xpo5ee in OOM~OtiOll    with the duties aad
     funotloa or the cm*, 3iah and Oyster CoxmIssIo5,
     It  I8 prorldrd, however that no ralarles mroept
     extra labor rhall be paaid aroept those herein spe-
     olrtoa11y lts&zed,     and 8uoh lta!sIzadralarisr
     shall not br supplsacntsd iron any source rhatso-
     ever .(I
        &--
           It i8 to b6 ob8erVed that this rider appropriate8
all monies to the credit of the Sand, Shall and Were1 Lund
on hand in the State Treasury on Septwbar     1, 1939, together
with tha wrront    revenues to be derived an4 plaoed to the
or&dIt Of suoh fund3 durI5g the proseat rlsoal bls~lum and
ma appropriated        to the Game, Fish and Opstlsr ComdssIon.
The rider luthoriz8at
           (1)    The Use of any amount 8geoiftoally
                  appropriated that 18 not used ror
                  tha purpose for whloh It I8 appro-
                  priatod or that I8 in 8xoe85 oi the
                  a0ount required for the purpose for
                  which it 18 ap2roprIat8d, and,
           (6) Th8 U80 Oi any 005ies in 8XOdss Oi
               the affiounts8~eoifloally appropri-
               ated iron the fund, in other wordl,
               thr rurplur plaord to the amalt o?
               the fund during the blennlua,  tor
                  a.     Supplemant the performenoo
                         0r any purpose for whioh
                         money I8 heroIn appro2rIated.
                         or
Mr. F. A. TqQm,     Fqr   5


               b.   Its u8a to defray other aooas-
                    8ary lxpensma In oonaoction
                    with the autm   and ru5otIon8
                    0r the Cam, Fleh and Oyatsr
                    Cormtl8sion.
          sinor there 18 a0 r9eoifioally ItrJaIzedappropri-
ation for the I"3fWld8conteaplatsd by Artio>s 46X36, the
l9propriatlon ror suoh rsfunao must bo four.&,if at all, in
th8 9rOtluiOns of the 8pOiIi1 ridor above quoted. '
           The qU88tiO5, tiW5, iOr OW   68terf&IUtiO5 18 A'80
8OiY86 intO thf8I
          Ar6 the refirad800d~put~a    by Artlolr
     40636 embraoed within the phrase 'other ceo18-
     a a ry
          lx)dnSe in oonasotlon with tho dude8 and
     :ag;;io58 of tho Ww,   Pl,h and Op8ter Coti8-
          I

          Xebltar'a Nmr International DiOtiO5ary, 8ooond
zaitiokt,deflnar the teni *axpe5se~ aa wan outlay or 8XpUdb
turm of soneyme In Ilt0. I. at pages 17L173, we find that
the tern has been under oo58idsratioa on auxerous oooa8ions
in amny jur~saietiona, and ttat the oourta here, In portlou-
lar oIroum6tanoes, con8trued it as manlng~
          -That whloh I8 rpnt; oostei l  x9eaditcros;
     the laying out or expending: of aon~p or other
     rasourors~ disburee~ent of monry; money expended!
     1n05eyaotuolly paid out1 outlayt the pay&ent of
     a prIoe.*
          we thiok it olear that the Lsgielature    intended,
by thu 89ooIal rider, to make the sarplua in the Sand, Shall
titta
    Oravel ma   available to the JdpL(I,  yirh ana oyster com-
mr168lor1 for ruob outlays or diaburss;nsntsof monsy a8 stlght
be neoessary to oarry out and porfors      the duties and funo-
tIon8 of the COmnI8sioo. me aimirsrmnt          of aontos rroa
the Sand,   sh811 ,anb Crave1 mnd In  prp3Jnt   of refunda ,18
olearly 4 duty   or funotloa of the Cam, ylrh and OrrNr Con-
3li88iOll.

          you am th8rrfom adli886 that, in the oplnlon of
this Departisnt, the 0am, ylsh and Oyster ComaIsrlon may,
if there 18 on hand a surplus in thr Sand, Shell and OraTe
                                                                                    ,.

                                                                              691        .




rM6,   311?kethe   IVdUnd   ta YOU   OOUntp   Of   the   tSXSS t0   WhiQh
you have   rersrred   in your letter.
          xe oxprose no opinion, or oourso, ugoon the tclidfty
cl your olals; w hare oo;sidercd  ocly the question aa to
&u,thor or not there ie an aaproprlatisn avrilsble to the
Gaze   Fish and oyster      Coizal~alon to ply the scm3,       ii   1t   18
Vld.